OFFICE   OF THE A?TORNEY       GENERAL    OF TEXAS
                       AUSTIN




Bon. (kargs H. Shep~aml
CoBlptrollerOf Pub110 kcoounts
Austin, 'bra8


                    opinion Ro. O-2002
                    met b%lximum0

                        ?a orricio oomp


                                           a been rsoelred and
                                                iv0quote rr0m
                                          orCollm3tor to gou
rhloh you sncloss
                                          tion under
                                          o the Sheriff,
                                            l-8'court tar
                                       68 or    ad     00urt
                                  ~a1  0x-0rf   i0i0
                                  e Jaonthly    Be) author-
                                  a amount wa8 paid




                                       Xn other words


    lowed under brt. 25891,but in figuring ths marl-
    mum re68 the auaitw for the county 00ntsmIs
Hon. George FL L:hepperd,E'age2


    distriot and county court, servlnp all eleo-
    tiona notices, etc. as ex officio salery and
    paid out of the 7snerel fund of the county
    should be figured in along vilth the other fees
    or office in oarputlng the raxlmum rees or
    .$3000.00rrhloh;rt. 30EZiand art. 3891 author-
    izes him to receive. Put the Eherllt, Tax
    Assessor and Collector contends thet this
    $1000.00 as ax olfloio salary allowed him
    under Art. 3934 for performing the duties
    speolrled under said article as sherirr should
    not be sdded in as a part of the fees author-
    ioed under art. 3883 and 3891. In other words
    he ccntends that he should reoelve the $1000.00
    aa ex officio salary as sherlfl, since it was
    allcsvedby the oommiesioners court, End also
    the $3000.00 of raxlmum fees allowed under
    Artlolo 3883 icr aasesslnfi,
                               and oolleotlng.
    Sheriff, Tax ~aeessor-Colleotor in surrounding
    counties under 25,000 populaticn aro receiving
    the j1000.00 ex officio, besides xmrlmum fees
    for collecting and assessing as ccntended by
    this orflce.*
          Seotlon I0 of krtlole 8 of the Texas Constitution
reads as follovfe:
         "The sheriff of eaoh county, in addition
    to his other duties, shall be the ac6essor and
    collector of taxes therefor; but, in oountles
    having ten thousand (10,000) or more inhebl-
    ,tants, to be determined by the last preoeding
    census of the ;initedYt.ates,an assessor and
    collector for taxes shall be elected to hold
    ofrice for two (2) years, and until his suooess-
    or shall be elected and qualified."
           Article 7246, Revised Civil Statutes, reads as
follows:
          *In eaah county having less than ten
     thousand (10,000) inhabitants, the sherlrf
     of such county shell be the assessor and
     collector or taxes, and shall have and exer-
     cise all the rights, powers snd privileges,
Ron, George I?.Sheppard, Page 3


     be subjeot to all the requirements and re-
     strictions, and perform all the duties lm-
     posed by law upon cIsscmmrs and collectors;
     and he shall also glra the same bonds re-
     quired of a collector of taxes elected."
          Artlols 3883, Revised Civil Statutes,           reads
In part as follonsr
         %xospt as otherwise provided in thle
    act, the annual roes that may be retained
    by Rrsoinot, oountg and dlstrlot orflcers
    mentioned in this article shall be as fol-
    lows:
           *I.   xn   00~tie8   00ntddng   ttdentprir68
    (25,000) thousand or less lnhabltsnt8:
    County Judge, Mstrlot or Criminal Dlstrlot
    Attorney, Sherlrr, County Clerk, County Attor-
    ney, Mstrlat Clerk, Tax Collector, Tax
    AsBeseor, or the Assessor, or the Astaetmor
    and Gol.leotorof Taxes, Twenty-four Eundred
    (1)24G@.GO)Uollars eaoh; Justice or the
    X'eaoeand Constable, helve hundred ($12OO.OG)
    Dollars each."
           Artlole 21691,Revised Civil Statutes, reads in
part a8   r0ihm:
          *Each uffioer named In this ahapter
    shall first out of the eurrent feeo of his
    offlae pay or be paid the mount allomsd
    him under the pro~lsl~~~? of Artiole 3823,
    together with the salarlee of his assistants
    t nd d~pUti%8, an@ authorized expenses under
    Artiale 3899, and the mount necessary to
    aover costs of premium on whatever surety
    bond nay be required by law. If th4 arrant
    fees of euoh orrfo~ oolleoted in any yeas
    be more than the amount:needed to pay the
    amounts above speelried, same shall be deemed
    8x0~1s~fees, and shall be disposed of in the
    manner hereinafter f;rovidsd:
                                                          390



Hon.   oeorge   B.   Shepprd, Page 4


            *Id counties oontalning twenty-five
       thousand (ZS,OC*O)or leas inhabitants, Ma-
       trict and County officers named herein shall
       retain one-third of such esoess tees until
       auoh one-third, together with the amouute
       apeoifled in Atilole 3883, alEountoto Three
       Thousand Dollars ($3000). Preainot oifioers
       shall retsin one-third until such one-third,
       together with the accountspsclfiad in Artiole
       3889, amounts to fourtan  Hundred Dollars
       ($14001.
            9 ....

             Vhe compensations, llmltatlons and mari-
       muus herein fixed in this Aot ior ottloers
       shall lnalude end apply to 811 otiioers men-
       tioned herein in aaoh and every county of thle
       State, and it 1s hereby declared to be the
       IntentIon or the Legislature that ~the provi-
       siona af this Aat shall apply to each or said
       oiiioers, aad any special or general law in-
       aonslstent with the provisions hereof Is
       hereby expressly repealed in so rar as the
       me   my be Inconsistent with this sot,
            The compensation, llmltations and tvarl-
       mum8 herein fixed shall also apply to all
       fees and co=pensatlon whatsoever oolleated
       hy said orfieers in their orricial oapaaltp,'
       whether accountable as fees or orrloe under
       t.hepresent law, and any law, general or
       speofal, to the contrary is hereby expressly
       repealed. The only kind and aharaoter of
       compensation exempt from the g~~~isions ol'
       this Act shall be rewards received by Sheriffs
       ror apprehension of crimluals or fugitives
       irolEjustlae and ror the reooverp of stolen
       groserty,.and ~sroneya
                            reaelved by county judges
       aud justices of the peaoe tor perromlng marriage
       oerauionles,which sum shall not be acaountable
       for and not required to be reported as fees OP
       orrice.*
                                                                   391



Hon. George H. Sheppard, Page 5


                 tilcle   5895,   Tevlsed Civil Statutes, reads
as   r0il0wt3:




       satlon for dx orficio aenioes when, in their
       judgment,    such aontpensatlonis neee6sary, pro-
       vfded.    suoh oomeneatfon r0r e2 0frici0   aer-
       yloea~allowed a&all not Increams the owpaa-
       sation or the oiiiclal beyond the marlmuf#
       of ompenaation and exoem fee6 allowed~$o be
       retained by hia under tbi      h pt      P ~ldd
       however. the ex officio h%        a~dorl~e~ shall
       ii allowed only after in op+tunltf       for a
       public hearing and only upon the effinnatlve
       vote of at leaat three members of the aceale-
       slonere * aourt.m (undetsoorlng oura)
                 Art&la   S92%, Revised Civil Statutes, reads a8

            *Sheriffa shall alrroreeelve the tollow-
       lag aonqmmationat
                 *l. For all prooess iscruedfrom the
       Supmxw Court or dourts.oi Civil Appeals and
       served by theai,the same rees a8 are allowed
       them ror slatilarseryioe upcm prooesa issued
       from the dlstrlat court.
            "I?,For stamaoaingjurcea in district and
       corliit'g'eourt13,
                      serving all deation notloea,
       notloee to overaeera OS roads and doing all
       other publio business sot otherwise provided
       for, not ezeeedlng one thousand dollars per
       annum to.be fixed by the ocmml8elonera* oourt
                                                              392




Zen. Qeor&e R. Sheppard, Page 6


     at the,sane time other ex oifiolo ealaries
     are fined. and to be paid out of the aenarel
     funds of the county: -rovided. that no such
     ex officio salary sha
     Sheriff who had reoel!~db~~lary
     allowed by law.* [underscoring ours)
          This department has repeatedly held that the
offioe Of Sherlfi ena Tax GoUeotor in oounties having
a population of less than lO$NO Inhabitants is one ln-
separable ortlce under the Constitution. See oplnlon
Xo. 1715, dated Uaroh 2, 1917, written by Hon. 0. '19.
Taylor and Hon. C. 1:. Cureton, Awietante dttotiey General,
moorded in Vol. 49, Page 12, Reaords of the Attorney
Oeneml of Texas.
          Thin department baa repeatedly held that In
counties having a population OS less tha,n10,000 lnhabl-
tents when, the offloe of Sheriff-Tax %aeeeaor-Colleotor
Is combined In one offloe and held byeOne officer that
said officer la entitled to retain only one marlmum
salary and is not entitled to three UBX~IINUW. See opinion
of thle department, dated June 29, 1956, written by Eon.
Joe J. Alsup, Assistant d-ttorney General, and reoorded
In Vol. 372, page 458, Letter Opinions of the Attorney
General of Teras.
          The aase oi $errant County vs. %lth (CIT. App.-
BYit or Error rerueed) ;Bl SW 26 559, holds that a eherlrr
who had already earned the m.axtium oomp8n8atlon allowed
by law was required to return amount aolleated as ex
offlalo oapensatlon, although such ~UIQhad been ordersd
paid by eontnlesloners~oovrt. Vi%qUOt8 iTOm said OaS8
as followsr
          "The Sheriff was paid in advknoe In
     192S by the conw&ealonerat court $300 as
     %I 0rri0i0 reef8for summoning jurors. R.S.
     Al-t.3934. That year he mde h%s max5mus1
     oompensation or $6000 exolu6Llveof that
     $800. In such event it was his duty, under
     suoh above statute, to return the $SOO to
     the county. He did not do so. This holding
                                                                    393




Ron. George B. Sheppard, Page 7


     does not amount to setting aside the Judg-
     ment Gf the oomnissioner6~ oourt whioh order-
     ed the $000 paid. Me a86ume that judgvient
     t7 be valid. By the SUb6OqUent @vents),to-
     wit, the collection otherwise and thereafter
     of the maximum pay, IQ. &lth beoame obligat-
     ed to return that 1110ney.~
            You are respeotrullg adviaed that it is the
o inion of this department that the sum of Three ThoUsand
(%SOOO.OO).Collars i6 the maximum amount that the Sheriff-
Tax A6seSaOr~OlleCtOr       or Crane County is allowed to ro-
taia for the year 1939 Under the faots et&ad in your
latter. The sherlfr would not be entitled to any ex
affiaio salary in suoh inatande but if ft had been pald
to him he would be required to rettlrnit to the oounty.
Any and all 6m6      In exoess  of #SOOO.OO rsosived by the
6heriff should be returned to the county.
          Trusting that thie sati6faatorily       anBwer8   yOaUr
inquiry, we are
                                  Very   truly yours
                             A!lT’OW-RAlOFTBXdS                _




              APPROVECMAR 22, 1340

             ---+-Md
             ATTORNEY GEWERAL OB TEXAS